      Case 5:19-cv-00162-TBR Document 1 Filed 10/28/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


                  5:19-cv-162-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

SHIRLEY A. RUDDLE                                                                 DEFENDANTS
SERVE: Rex Ruddle, Guardian
3900 Gate 3 Road
Paris, TN 38242-8543

ANY UNKNOWN SPOUSE OF SHIRLEY A. RUDDLE
SERVE: Warning Order Attorney

HICKMAN-FULTON COUNTIES
RURAL ELECTRIC COOPERATIVE CORPORATION
SERVE: Registered Agent Debra Weatherford
1702 Moscow Avenue, POB 190
Hickman, KY 42050


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the First Note”) executed for value on

November 19, 1980 by Linda Collier, not a defendant herein. The principal amount of the First

Note was $35,620.00 bearing interest at the rate of 11.50 percent per annum and payable in
   Case 5:19-cv-00162-TBR Document 1 Filed 10/28/19 Page 2 of 5 PageID #: 2




monthly installments as specified in the Note. A copy of the First Note is attached as Exhibit A

and incorporated by reference as if set forth fully herein.

          4.   On or about May 24, 1991, the Defendant Shirley A. Ruddle, also known as

Shirley Ruddle (hereinafter “Shirley Ruddle”), signed and delivered to RHS an Assumption

Agreement, a copy of which is attached as Exhibit B and incorporated by reference as if set forth

fully herein. In and by the Assumption Agreement, Shirley Ruddle became liable to RHS in the

amount of $24,886.88 bearing interest at the rate of 8.750 percent per annum and payable in

monthly installments as specified in the agreement.

          5.   On May 24, 1991, Defendant Shirley Ruddle executed for value a promissory

note (“Second Note”) to RHS in the principal amount of $16,620.00 bearing interest at the rate of

8.750 percent per annum and payable in monthly installments as specified in the Note. A copy

of the Second Note is attached as Exhibit C and incorporated by reference as if set forth fully

herein.

          6.   Linda Collier conveyed the Property to Shirley Ruddle, by Deed dated May 24,

1991, and recorded in Deed Book 89, Page 532, in the Office of the Hickman County Court

Clerk.

          7.   The Assumption Agreement and the Second Note are secured by a Real Estate

Mortgage (the “Mortgage”) recorded on May 24, 1991, in Mortgage Book 64, Page 303, in the

Office of the Clerk of Hickman County, Kentucky. Through the Mortgage, Shirley Ruddle,

unmarried, granted RHS a mortgage lien against the real property including all improvements,

fixtures and appurtenances thereto at 6968 US Highway 51 South, Fulton, Hickman County,

Kentucky (the “Property”) and described in more detail in the Mortgage. A copy of the

Mortgage is attached as Exhibit D and incorporated by reference as if set forth fully herein.


                                                  2
   Case 5:19-cv-00162-TBR Document 1 Filed 10/28/19 Page 3 of 5 PageID #: 3




       8.       To receive subsidies on the loan, Defendant Shirley Ruddle signed a Subsidy

Repayment Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of

the Property, any subsidies granted to Shirley Ruddle by RHS. A copy of the Subsidy

Repayment Agreement is attached as Exhibit E and incorporated by reference as if set forth

fully herein.

       9.       Defendant Shirley Ruddle has defaulted on the Assumption Agreement, Second

Note and Mortgage by failing to make payments when due.

       10.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default and acceleration of the loan.

       11.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       12.      The unpaid principal balance on the Note is $25,085.87 with accrued interest of

$9,153.18 through September 23, 2019, with a total subsidy granted of $27,527.64, late charges

in the amount of $70.00, and fees assessed of $26,553.22, for a total unpaid balance of

$88,389.91 as of September 23, 2019. Interest is accruing on the unpaid principal balance at the

rate of $11.5472 per day after September 23, 2019.

       13.      The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       14.      The United States names Any Unknown Spouse of Shirley A. Ruddle as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to


                                                 3
   Case 5:19-cv-00162-TBR Document 1 Filed 10/28/19 Page 4 of 5 PageID #: 4




the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        15.     Defendant Hickman-Fulton Counties Rural Electric Cooperative Corporation

may claim an interest in the Property by virtue of a financing statement recorded on August 18,

1993 in Fixture Filing Book 67, Page 85 in the Hickman County Clerk's Office, a copy of which

is attached as Exhibit F. The interest of this Defendant is inferior in rank and subordinate in

priority to the first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon

this Defendant to come forth and assert its interest in or claim upon the Property, if any, and

offer proof thereof, or be forever barred.

        16.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        17.     Shirley Ruddle was declared partially disabled in handling her personal and

financial affairs by the Hickman District Court on May 13, 2015. A Disability Judgment

declaring Rex Ruddle limited guardian for Shirley Ruddle was recorded in the Hickman County

Clerk’s office on May 14, 2015 in Miscellaneous Book 1, page 239. A copy of the Disability

Judgment is attached as Exhibit G and incorporated by reference as if set forth fully herein.

        18.     Upon information and belief, Shirley Ruddle is currently a resident of Tennessee.

Rex Ruddle is believed to be her guardian.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.      In rem judgment against the interests of the Defendant Shirley Ruddle in the

Property in the principal amount of $25,085.87, with accrued interest of $9,153.18 through

September 23, 2019, with a total subsidy granted of $27,527.64, late charges in the amount of

$70.00, and fees assessed of $26,553.22, for a total unpaid balance of $88,389.91 as of

September 23, 2019, with interest accruing at the daily rate of $11.5472 from September 23,
                                                     4
   Case 5:19-cv-00162-TBR Document 1 Filed 10/28/19 Page 5 of 5 PageID #: 5




2019, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov
                                                    5
Case 5:19-cv-00162-TBR Document 1-1 Filed 10/28/19 Page 1 of 3 PageID #: 6                                                                       \

                                               UNITED STATES DEPARTTTENT OF         AGRICIILTU?
   Form FmHA 440-16                                 FARMERS HOME        ADMINISTRATION ,'.,. .
   {Rcv. I t-10.7r}
                     KINDOF LOAN
                                                                                                 KENTUCKY
    Typer                 -BL-                             PROMISSORY NOTE
                         Pursuent to:                                                            FULTON
    n    Consoli<leted Farm and Rurai
    "    Devdopmc63 Act.
    O[ Title V of the Houein* Acr of 1949.

                                                                                   Date      Norremhnt I9                         ,le..s!.
                                                                                                       jg$tly..and
     FOR yAr,tlE RBCBIYEI!, the uadersigpd (w&*thcr one-or rnore p€rlors, hclt -. called '9o-rro*crl:)
   s.dnlli       to-pry
                ilorni" tJ tfic ordrr of t$ UnGd Sater of America, acting through the Farmcn Hornc Adrninirtratlon'

   thrited States    hputment of Agriculturo,       (hetein called thc "Gowrntnont'1 at its offtce ia

                                    CLITIfON.     KENTUCKY                                                                                   I


   TIIE PRINCIPAL St'M OT TTTTE

               OO-r.=--:-:-;-.:=:----::'r--),
   6U.1RS (S 15.*02O.                                                                 plus INTEtrEST on the UMAID PRINCIPAL                of

   @-E4&S.==::            pERqENT y:LLL=%)                                            PER AI{N1 M.




   pav:nrnt of the *aid ftincirat and Intcrost shall be as agreed between the Borrower and tJre Government using one of four
   altlrnativcs as indiceted bolbw; (check one)
   D    t.   principat and Intcrest iaymentr shall bc deferred- The fint inetallment Ehali bo all accrued intetest and strall bs duc

   on   _--                                    , 19 -- . Payment of P*iapU and later accrued Intercst stratl bc in
   installments     as   indicated In the box bclow;

   U    tr.     Principrl end lnterest payments shall be defencd. Tlre interest accrued to                                         19-
   s}rallbcaddedto*rePrindpaLSuchncwPrincipalandlateraccnredIntelEs-tshallb9payeblcin-regular
                                                                               cnter thc amount of
   anortized installmenrs        ;'ffi-il1fri;ji."r;ti" ffi uoi uetor. Borrower authorizog the Gbvcmment          to

   nrch new prirrcipal herein $-.-                                    and the amount      of such regulu inrtallmcnB In the box       Delow,
   uhcn such amorints havl becn determineil.

   tr   il-     Paymcnt of Interest slull not bc defcred. Installrnents of accrueil.Interest shall be payablc on lhc   --
   of   eadt--                       beginning on                                   ,Ig-,tfuou@.19-,
   Ptinc{pd antl latcr accnrcd Interest shall be paid in                             inatallments er indicatad in thq box bclow;


   EI   IV.                  rhall sot bc deferred. Principal and lntcrest rhdl be Fid      in     3.96         instalbncntr as hdicrted
   ia thc



                                                                         or _, . DECESBER        1_9JI1   ."-               ,19   *     ,urd

   s rtro.ll0--                                 -- -                         on    thc------lglE---of                cach   -ioNlll
   rmtjl thc PRMIPAL and INTEREiT arc fully paid except that the FINAL INSTALLMENT of thc
                                                                                          entire                              tuialsbt€dnsls
                                                                                                                                       -
          d heroby, if not sooncr gaid, shall bc due
   evtdence                                          and PAYAILE -=IIIIRII -IIIREk-- , { ff-E-==-}
                                                 -thcrcafter                                                    lGAnS
   ftom thc DATE of rhil NOTE. Thc consideratiori hcrufor shall support atry agre.rnont mogfying the foregohg tchtdulc




    t   u.   g,cporrsrt4-rea-217                                      Position 2                            FmHA &10,15 (Rev- t l-10'75)




                                                                                                    BiwbitA
Case 5:19-cv-00162-TBR Document 1-1 Filed 10/28/19 Page 2 of 3 PageID #: 7




       Ifthc total amount of the loan is not advanced rt the timc of loan closing, the loan shalt be rdvanced to the Borrower es
   fquetted by Borrowcr.and    app.rovcd by the Govcrnment. Ap-pronrl of the dovcrnment is rnm&tory provldrd:the adwrce
   is regtested fot a purpose ruthorized by the Govcmment. Intnrcst shall accrue on the amou*t of eich tdwnce fiom iB
   actual dete as shown on the rcvorse hereof. Borrowcr authorizes the Governmeat to enter the amount and datc of such
   advance   in the Record of Advances.
    . Evep Pryment made. on any indebtedness
   datc of the payment and then to principal.
                                                   evidenced by   thir note shall be applicd flrst to interest computed to the effective

                                                            -potdon__tlqlreqf, nul Q m{e at rny tirre rt the option of Bormver.
   _    hcpayrncnts of sch€dulod instellmcnts, or any
     Refun& and ex1r1 pqyment!, as dcfined-in the regulations (7 Cf.R. 186l 2) of thc Fumirg Home Admiriistrarion according
     to thc gourcc of funds in_volvcd, shall, afte_r payment of interest, be rpplied io the tnstallmcnts last to bcco,mc due mdcr thii
    mts urd shrll not af&ct the obligation of Bononer to pey the mmainirrig inst*llmcnB $ sclredulcd hcpin.
        Borroww ggrees that tha Governmant at eny ilrnc miy a$Iign this note and inaurc thc paymcut thereof, and in guch case,
     $og$q_tbc nole is.not held,by thq Govemmcnl" Borrower dull condnue to pay to the dowmmant, as collection igent for
     frc holder, all instdlments of princlpal and interest as *chedulcd hereh.
        If tlds note is ltdd by an insurcd hnder, prepaymsnts EBde by Borrower may, at thc option of thp Governmcnt, bc
    romittcd by the Gorummcnt to ths holdcr promptly or, cxcept for finai paymcrit. be rstairied by the Gowrnmcnt and
    romitted to tht holder on either e calendalquan€r besh or an annr'^l installment due dste basis. Tlrc effective date of any
    prcPsyment rctailed and remittcd by the Government to the holder on an annual inrtallment due date basis shall be the date
    oJ t{-fryOaVlncnt by Borrower, and thc Govemment v-ll pay' the intercst to whlch the holder is entitled accruing between
    lha effectivE date of any such prepayment and the date of the 'freasury check to ths holdcr.
        Borrower hercby certifies that hc is unablc to obtain sufhcient credit elsc*here to finance his actual needs at reasoneble
    rates and terns, taking into consideration prcyaillng privatc and cooperative rates lnd terms in or neer his communlty for
    loans for simtlar pgrposEs and periodr of time, and that the loan cvidenccd hcrcby shall be used solely for puriccs
   authorized by the Govornment.
        Property constructed, improrrcd, purchased, or refinanced in whole or in part with the loan evidcrrccd hercby shall not be
   leased, assigned, sold, transferred, or encumbcred, voluntarily or otherwise , w"ithout the written consent of the Government.
   Unlcst the Govcrnrnent conse[ts otherwise in writing, Borroser (a) wiU personally operate such groperty as a farm with his
   oqm aod his frmily's labor if thit ir arr FO loan, or (b) will pcrsonally occupy and isc ruch property if thii is an RH loan on a
   "no[farm tracl" or a section 504 RH loan,
        REFINAIYCING AGREEMENT: If at any time it shall appear to the Government that Borrower may bc able to obtain a
   loan from-a responsible cooperativc or privatc crc-dit rource at rcagonable ratcsand terms forloansforsimilarpurposcsrnd
   periods of tirnc, Borrower will, at the Government's requ€st, apply for urd accept a ioan in.sufficicnt arnount to paf thii notc
   in full and, If thc lendcr is a coopcratiye, to pay for sny neces$ry stock. This paragraph and the preecding palgraph shall not
   apply to any comker signing *dr note pursuant to Section 502 of the Housing Act of 1949 to comlcirrarc for defisient
   repayment ability of other undersigred person(s).
        DEFAULT: Failure to pay when due any deb.t evidenced hereby or perform any coverant or agreemont hereuuder shall
   constitute ilefault under arry other instrument evidencing a debt of Borrower owing tor insured or Guaranreed by the
   Government or securing or otherwise rehring to such a debtl rnd default under any such other instrument ,hall constitutc
   defrult hpreunder, UPON AIYY SUCH DEFAULT, the Govsrnment at its option may declare all or any part of any such
   indebtedocss immediatety due and peyable.
      Thi! Nots Is given rs ctdcnce of r loas to Bortorrsr made or insured by the Covernment pursuant to the Consolidated
               Rurat DcvctopruEnt Act or Thle V of the Houdng Aar of .1949 and for the lypc-of lorn asis indicatqdinthe
   *KII{Drnd
   Farm
            OF LOAN" block aborn, This Note shatt be subject to the present regulations of the Farmers Homc Administration
   and to its future regulations not incmsistcnt with the express provisions hereof.
Case 5:19-cv-00162-TBR Document 1-1 Filed 10/28/19 Page 3 of 3 PageID #: 8




              Ppsentment, protest, and notice are hereby waived.

                                                                                                                       (sEAL)
                                                                        LINDA COLLIER

                                                                                                                       (sEAL)
                                                                                                           (sPoL'sE)
                                                                         Route   1


                                                                         Fulton, KY     42047




  ir   ,.r.   s. CrO   :   !92; -D-166-!t   l                      Positioa 2                   FmHA aa0-15 (tuv. I l-10.75)
           Case 5:19-cv-00162-TBR Document 1-2 Filed 10/28/19 Page 1 of 1 PageID #: 9


                                                                                                                                                                          FONM APPROVED
          USDA-FaHA.
                                                                                                                                                                           oMr
          Form FmHA       t9h!-tj                                                                                                               of   l,ocl
          (Rcv.640)
                                                                                                                                          I   S!c.   Xl2 o Non Plogmm o Scc, !(t4
                                                                         AGREEMSNT
                                                       Sln   ;lc.Frmtly Hourlnl Lorn(r)                                               Csrc ltlumbtr:

L.
                 TtirASrctmcntdatcd lrlryi 7&
          Frrmcr                                                  ".                           ' lgll.'.blcrnecn$cunitcdsrrGrofAmcrica,ncriqthrou3hrhc
                                                                                                                -
                     Homc Adminisrmtion (hcrtin        crlld   ttrc Goftflirocnt),      rnd -                  .                      .

     '   (harcin crlted Bormwcrl. whosc nreiUnj rdd;E$ ir

                       o"::ll:lt    o tttffmor               dcbr irrtnnronr(rf rccued by :hc following dcrcribcd rcsurlry
                 "t                                                                                                        inrtrumen(r) erccur:d by
         Cesc Numbrr
                                                                                                                        , on   rlal                                  thertin which ir locurcd in
                                                                                   Counry. Stcre         of




                 ln coosidcrltion o[ thc orrumpion of                      rt hcrtin provldrd ond
         rclstcd co$vqEncs of thc sccuriry
                                                                                                                         th    Governmcnt.r            con$nl lo thir lrcumptlon           end
                                               proFry, lf applicruc.
                                                            'adcbrcrtncn
                                                                     lt h rgncd sr lolloss
                                                               ror rnd rsrar to prv ro rtrc odcr or                     trr
             :::::L.:'::I.:,::T.T
         e$!tgg,q! tgp b-c,tq1(or orhcriY-bltll
                                        lootion or nuy htcr bc                                     thE
                                                                                                                              Gowrnacnr sr rho onicc or irr: Frrme,r Homc
                                                                                                                        rum   of
                                                                                                                                                                                        dolhn
                                                                                        ffi                              ) phn inrcrrrr
                                                                                                                         rt rhc r.tc of                          rtrflnr lffii llrpEa,
                                                                                        Dcrlnnrm. plyable in iuallrmntr rr fo[owc
                l-             193-00               on             Jrn'rc   2&                             .        ,   t9 el -. aad
                s                  O1-OO                                           -, 2r.rh
                               1
                                                  rhcrcdrcr ott     thc      ,.,                                         of   erch                   Isnnrh
      H'i. :I:il 3: rJ.H l::' ffi
                                  "ii:
              2' Poymcnu'of pdncipll rnd intcra shotl tc rpplird in lcsord.nce nlth Ferrncn
                                                                                            Homc Arlministrnriont rccountinl proccdurcr
      in cflccr on rhe drle ot roccipl of lhc pevmcnr. Eorrow* rtnr'r
     tvgulttionr ia cffrct whcn I lotc chorgc ir arrcsed-
                                                                      ro pay tarc                             ."r*';;;;#;;ilil".                                       Honc Adminisrration

                t' Tir   provkiott; of   tic
                                      dcbl          iosrsm?'lrl$
                                                          hcEL, s!ryfid rhrll. crccpr or qodilicd t*rcin rtmrin
     rod Bomow lrcrlhy r$u-orr thc obtlgntionr oI lod lgccr ro ttnpr1t uiltr dr                                       in fuil forcc rnd rtrcct.
                                                                                       covlrrr1l;.               lad  condirionr containcd in
     $H isrtn'ffiil{rl' $ modificd hcrcin' as rhot3h loro*cr hod erErscd ;hcm rs of rhe
                                                                                        dllt rhcrtot'grrcr*n*r
                                                                                                      or primlpot obligo(r).
          4, Prodrions.of rhc dcbt ard rccurity in$rumcntasl uhiclt rcquirc
                                                                                  ttlt fi. burovcr occupy rhc FmHA-finrnccd dwctting or
     3mdutrc to riolhcr crcdir rourcc do nd lDpty ro lstumption on imllgiblc
                                                                             1t{on frugroml rargrr,
            5' Ttit Agrccmcil ir suhjal lo.rllfilrlt ruSulrtionr of tlrc Farcrcrr
                                                                                   Hooc Adrninblmrio[ lnd to ils future rcgulerioru which
     rrc not conriatnr nkh tlt* crprcrs prorisicnr larcof.

                                                                                                                                                              ./iI
                              ff,q..rr{md-_--....".-....--
     UMTED STATEE OF AMSRICA


                                                                                                     'tt
                                                                                                                   Fotmcr Eorrower Rclcoccd From



     oo*      !tsv 24.      1991
                                                                                   I-

     FrnHe Comry Olfrce       A.tdrcrs: P!      u        'ffi 141. CUntsr.                    fr
         COPY   2.couilTy oFHeF F.!qF           EirE




                                                                                                                                                               EtJtttb1".V
Case 5:19-cv-00162-TBR Document 1-3 Filed 10/28/19 Page 1 of 3 PageID #: 10


  USDA.FMTIA
  .Form    FmHA 1940.16                               PROMISSORY NOTE
  (Rr-v,   8/87)

                                                                                        STATE
                                                                                                   Kencucky
               RH       542
                                                                                                    Fulton




                                                                              g"..      Ury 2.{tb'                      *. 19       91.

     FOR VALUE RECEIVED, rhc uudcrrigucd lwhcrhcr oo? or &.tr pcrrotr& htrcin crllcd "Borrorrcd'l igigtly -rad
  rrvcr4ly promirc to p.I ro rlre ordcr of rlc Uaitcd Strtcs of Amairr, ecting rbrough tho Fuancr: Hoare AdmiairErtion.

  Unitcd Sarar Dcpenmut of Agricuhurc, (hcrein cetlcsl      Dhc   "Governmcot") et lts offict,   h , , C]'lnto.o


  THEPRTNCIPAL SIIM        OF- SIffi           llqETP SII
  DoLLARs      tr--!{r.!3o$
       ErGm    rrn ImlG/Folnss              PERCENT    t-IP_               %) PER   ANt{t,M.




  pevmcat of the sei! Pdncipet end Intcred rlrell bc er r:grcad bcturccn Bhs Eorroqrltend thc Govcranrenturiagoacoftlrec
  rltcrnetives rs indicrtcd bcfoc: ichcclc onc)


  nt.        Princigd end luccrer peymrntr rLell bc defcrcd.   lht   intcrc:t rccrued to                                      l9-
  lhallbcddcdtorLcPrinctpel.SuchncrrPriacipdeadhgcrrccrucdIarcrcrtrhrIlhplI"bIch-rcgdrr
  morrLcd instellmcnts on ihc &ccr indicrtcd in thc box bclqw. Bortosor eutborircr tlrc Gorrcrarncat to cotcr rh! .Daunt of

  ruch ncw PriacipJ hc"cin l-                                        end   tte rmouBt of nrdr tcgulrr lmtrllmcnc in tLa bor bclow.
  crhcn ruch         h.rc bcen     &tctoiacd.
               "mo.iutr
  tr It.     Paymcnt of Inrcrart rhall nor bo dcforrad, InrrdLneuts of eecrrred Intorcst rhall hr peyeblc or thc                          .




  of c,ech                           bcainaiug on                                                                            l9-.
  Priuciprlerd[eteteccrucd[ntcrcstrhdlbcpeidio-inctdlmcnl'rrh{icrndhthcboxbclow;
                                                                                           396                    - u iodhetrd
                                                                                                             incdhurttr
  58fiI.     Peyocntr rLdl uc bc deferrcd. PrindP.l rad Intcttrt rhdl ba prid
  ia   rle box Salor:


           I 29.00                                                       June 24th                                      ,lg-tl,     ud
           129,00                                        ,chcrr.ft r oa ch" . Z4th      of cech
                                                                                                -E99lh--
  unril rhc PRINCIPAI rad II{IERESI zrc firlty peil crccpr ther thc FINAL INSTAI"LIIENT of tf,c cncir: indcbtedncrr

  cridcnccd hcreby, if aot eooner grid, rhdl be duc r,nd pey*gt.E       JEIRIIY:IE8E t-----,J3-,                              E{ry
  fron tba DAIE of rhir NCIE. The conridcretioo hcrcfor rhrll *rpgort .n,               r3ro.ment nodifiia3   tlc   forcgorng rchedulc
  of peymcrtr




                                                                                                       Erl4M U
Case 5:19-cv-00162-TBR Document 1-3 Filed 10/28/19 Page 2 of 3 PageID #: 11




 If thc coel ilnounr of thc loaa ir oor cdtr.nced at drc timc of loen cloeilg, thc loaa rhdl bc edveuc-d to thc Dorrowcr as
 1qql6llrd by Eorrorr:r rnd rpprorcd by thc Go*rntcnc. Apgro.;rl of r.Le Govcr,tment ir rnrn&cory groddril rhe advanca is
 hBqucrr.d for e purpocc rudrotized by thc Gorirnacnr, Inttratt rhdl eccruc on thc i.,mosrrt qf crch ldrr,nqc 6om its ectud
 droc tr rhowo on thc ruvcrra hc*af. Sorrasu ruthorizcr d16r Govarnmcn! ro cntcr thc emount end detc of slrcl edvencc in
 thc Rccord ofAdverccr.

                                                             rith f,raHA eccount\ pracrduer b aflfcct on she drte sf
 Peymcar of prbciprl rnd intcresr 3hill b€ epplicd in rccqrd$ce
 rciript of rhc pryncnc Borrowsr lgrtcr to gey Ltc ch:rgsr in rccoodencc wirh FmllA rcguLrionr in cffcct whca r htc
 chage ir rrrcrscd.

 Pc;nymcatr of rchcdrlad inrtrltracnte or.af portio. theru e mry bt nldc * rrlf dmG of tfrc option of Berrowrn B.t&!&
 rnd artr:e p.ymcrGr, u dcftncd h :ic rrguLlbcr (7CFR $f951.8) qf ilrc Frsrncn Horac Adniniru'odon rccordiig to tLc
 36{&c! of fuadr invohcd, rtrtl, rft* pryufit of int rcsB bG epg&d ia eccsrdeacc wirh Fiit{A rcgulrtiou rnd accoucrfog
 proccdurer in cffecr or tf,c drte ofreceipt ofpayocttr-

 Iorroc,r! 4rccr rLrr  t&c Gorcrnnrcttt    *rqf rimc mry rrlglr rhis cor.. If tle GEvtnrmcn; edgar_-rhc notc iltd isrurcs lLc
 p.y[rco! thijoo{, rad ia ruch  cere, *ough tha lotr ir cot hcld by chc Go,nmrncaq Botto*cr rLrll coarinuc ro ger to thc
 borc--ooq l     collcctioa rgcnt for tLr hirldcr, dl iorrrlLncntg of principrl rad inrcrtrt lr Ehodulcd f,crc{o.

 lf thfu qq16 ir hold by u inmrcdlcn&r, prcpeyucau medc by Borrorrrrrnry, rt if,r option of r}r Gov6rrsBarq bc rtmittgd
 by rhc Crowrancnr to rho holdcr pmmpdy ir, crccpr fot 6aet prymcoq bo *trlnoi by sh. Cotcrnraert :lrd rtaittcd to tho
 holdcr on cirlcr e cdcnd.r qurfter bsir or rn rnnaet inrtd}acnt du drrc brrls Th. cffccrirc detc of eay prlprymcnc
 cerained end rcnrirtcd by che bovcrnrncnc to thc holder on en ennurl ilstrllmcnc duc drrc breir riell bo the dete of tf,c ptc-
 p.ymenG b? Sorrowcr, and thc C,orcrn*ccr will pey the interect to *Lich rhc holdcr ir cntitlcd *cruing b:swccs thc effccriee
 i.L -j ruch grpeymcnt urd rhc detc of rhc Trcoury chccft to rhc hol&r.
      "f
 CRED6 ELSEWHER-E CERTIFICATION: Borroyer hercby c*tiGcr thet trclrlrc is uneblc ro obtrla nrffici.nt credfu cLc-
 rhcrc co fineocc hir/hct .ctlal nGedg at acr.conetlc rucg llrd tcrms,.raling inso coneidcrerion prcveiling prirete rnd cooPcr.-
 tiyc r*cr rad tctru ir or cset hir/her eoramuniry for lo$B for rimihr purtrlo*r rad pcrio& of rime, end rhlr rhe losn
 crrl&ncad hcreby     $Jt   bc ulcd solcly for purgoec aulhorizod by rhe Govcmmcnt-

 TEASE OR SALE OP FLOPERIY: lf thc progcrtt gorElructcd. ioprovcd, purchrcd, or rcfinancld h *hok or in Srerr
 rith drc lorn aridcaoad f,crcby ir (lf lercd or rntid vith :a oprioa to gurchrrc, {?} lcrrcd or llntGd rrithouc optioa to
 purch1rc for e rcmr crcceding 5 ycrn. or (3i told or ddc ir othcr*irc convaycd. rolurredly or inuolu*edly, frl Gorrntnsnt
 fory rt in opriou drclilE tha in&Lcdacs cvfulcaccd hcrcby immedhtcty due rnd peyrblc-

 BSFINTI{CIHC *GASBMENT: 8olrorirr L*oby lgrc* to proeidc pciodic finracld iaform*ion .t tcqucrl?d b, lh.
 Gocemmcrr. lf rr my dnc it rhail rppc., !o thn Gorcrrrncff lhrt lorrottlr tlly bc eblc to obrein I lour fronr r nspoariblc
 €orcrrtivr or privrca ocilt larrcc er rcr;onrblc atcl rad r;rmt for 1o*rr for rin*ilrr purporcr eai pcriod of dr*, lolto*tr
 witl 3hc Gorrcrarqcnt" rcqu.rt, ryply for end rccept e [o*n in rcfficiea,i rmounr to p.y Ghir nolt in full rnd. if :tc laudcr
       "r
 ir e coopcraritr. ro gcf for eay Erccs.ry ctock Thit prngreph ead ric prcccdiag prrrgaph rhdl aorepply to eay co-ra*r
 dEnisg ihir aotc punurnr ro Scccion 502 of rhc Horiag Acc of 1949 ro corapGnrltc for dcftchst rcprylrcat rtiliry of
 orlrer uadcrsignod pcnon(r ).

 CRIDIT SALE TO NOHPROGR.i i,! BORROWDR: TLc provirioor of rhc peflgrep}r cnrlrlcd "Crcdii Ebc*lrtr C*tifir+
 tion," e.rrd "Rcfinen.d'rg Ape:rrca!( & nol rpply if ( U Ehir prornirrorT aou rcpr*cntr ia wf,olc or p.,c pay!*rlt fer prop
 crtT pulch*ri frora tLo Gorernrcat rnd (2) thc lom ogrcrcnted by chir pronirrorT aots rrs mrdc co dre boror+cr t ra
 rloapiogzr torrorri und* Tlth V of thc Housing Act of 1949, ls erncu&d, end rcgulrrioar proallgrtcd ttrcrcua&a

 DEFAULT: Feilur.c to gey vhca duc eny dcbr sriricnced hcreby or pcrforrrt .6I covcnrn! or rgF!.m.nt hccuuder rhetl
 con3riturc dcfcult undcr rhig inrtnr.oaat lnd eny otLcr instrumaar cvidcnclng e debt of Borrowlt owitrE co, inrurcd or Gurr-
 enoccd by tLc Goycrnmcnt or rccuring or othcrqic rclocing to ruch o dcbt; end dcfeult sndsr eny ruch orhcr irstrumelt !h.ll
 conrtitutc &feult hcccrrndct- LIPON ANY SUCII DEFAULT, the Govcrnrncuc et itl oprion mry &clerc dt or eny pert of
 eoy ruch indebtadnars.imnedietely duc end peyabla.

 Thir Nore L givcn ea rridcncc of e Ioan to Borowcr tuadc or inrurcd by the Gorcrnmcrr pursu.nt tq thc Titlc V of thc
 Houring Act of 1949 end foc thc cypa of loaa es G iadicetod in tha "TYPB OF LOAN" block ebovc. Thir Nocc rhdl bs
 tb3cct ro ttc prcrnt rcgul*ions of rhc Fermcc Hortc Adminhrmlion .nd ro its future reguhtionr not incorrrirterrt wirh thc
 ctptesr provirions hercof.
Case 5:19-cv-00162-TBR Document 1-3 Filed 10/28/19 Page 3 of 3 PageID #: 12




  Prcrcntnrou!, pra96r, endnoticc   te   tcrcby rvrlvcd'




                                                                 -rerBa'




                                                           I u-j am-   drtlra orb lllHllaaua,ltl




                                                                       FrnHA 194G16 (Rcv. 8/87)
Case 5:19-cv-00162-TBR Document 1-4 Filed 10/28/19 Page 1 of 5 PageID #: 13

                                                               Potition 5
UsUl-f,,rttl                                (                               t""u*o'G
Fomr FnrHA{27-l KY
(Rlr.Ieeg)
                                   ITEAL ESI'ATE I}ION'I,GAGE FOR KENTUCKT
                                                                  SHIRLEY   A.   RUDDLE,        Slngle
       THffi MORIGAGE trmadc ilrdiltrrcd lnts




                     FuI ton                                                                Coufiy, KantuckY,   *hot   Pott omca
tesiding in

rddrcrr ir
                Route      l,   Fulton                                                                    ,x.ntu"ryJ19!1-,
hcreln callcd "Borrgwc(," Utd:
      WHEREAS Borrowcr is indcbtcd lc the United Sirtcr of Amcrica. rcting through thc Farmerr Homc Adminlsttallon'
Unitcd Starcc D.pertrntEt of Agricultrue. bcreio crlktl the "Govcrnmcnt" ac evidenccd by onc ormorc promisrory notc(r)
or'rrrrrnpflon ryreinen(r) or ury rlnrtd epprcclaiion or reca6tture agtccmcnt, hcrtln callcd "tlotc." vttlch hes
bcen axcclted ty Oorrsrei, is pryablc to tba qrdcr of the Ggvernracnt, ru ihorizcs rcccleratlon of lhe cnilrc lndcliicdmrr
                                                                                                                           rt
the option of ths Govetnnront uFon rny ddault by Bonoq'cr, rnd is drscribcd rr followe:

                                                                                 Annr/tl Ralc                   Dut Datc of Fttrcl
Darc   af Intt?umant                     Prittclpol   Anoutt                     of latctett                       lt::w:"'
                                                                             08.7500u                           o5-24-2o.2i
 05-26-91                            $2[,886.88

  05:24-91                               tl6,620.oo                          08-75002                           or-21-?l02tt




         fILc lrur*t rltq for lforitcd rnsourcc frrm orncr:hii'or limit+d reEourcc opentlog loan(t) recurcd by tbir hrtnmsrt
 mry.Fc    iocrcr*d r: proyldcd in thc Fermcs Honrr Admintstrltion rcguletioni rnd lha nole .)
    -' ",Ard                                                                                           thc opl. and lnlrto tlto
              trs nott-widq1cE! I loill !o Sorroqrtr, rnd- $c Ooittryncri. rt,ttty-g-mc. m8J.{gn
 Drymcnr rhorcof oor*.orTi'ri.'iqi,rifuC.ilJ r;m-da Rural Oerclopmint Act, rtua V of thc tlourhg Act of lgfg or rny
 itf,cr.*"turr r&nhlrtud ty thc Frrmar tlomc Adrninrtetion.
         And tr ir thc pumoc rnd intcotion of thir instrument that. among othcr thhgr, rt sll timry $cn thc 1t9! htcld by
 u, c"ilirr-Jn;-;'lr'[r;;fi4 UriCorernmmt r]rould rraigrr this lnstrumonrrrlthout insrrurco o[ tht oott, this lndnIn-cnt
t{nTi:rilJn:{,tsilii.y"Sti#ffiii'.f#Hili3fltti}thll$ffi                                ffi ,',H.li:rffif #fl :$ii
                                                                                                     fl
 iluil-dlJ0;ilr;hmiiin rrrt lqr undcr ltr bsirinct cotrtitct ty rmsoa of rny dcfrult by Eenovor.
       A6d thlr hrtrumrat lho ucurcs ttrc rcmphlrc of rny interort srcdlt or- rrbddy_whf.t qty bt-g{antcd to tltc lorotcr
 Uv  thi Goylru6cnt sunuuri lo +j U,S.C. $t+bOq or rny rmurntr dur under rnaShrrcd 4rpracirrioa Agranront/Racep
 tire Agrcmmt rst:itd itrlo Putnr.llt !q, U.S.C- :mr-
       tfOw. fffgnffolRE, il conrldcrrllon of the lorn(s) and (r) .t rll ttnG! shen lhe nol.t h hdd by thc Govornmcnt, or
 in tha crani rhc Govcnuncitt drouid rrl$r thls furrtpmcht tithout lnanrencl of tha prymcn! o[ thc.notc..to rcerrc ptompt
 iryncnt of ttJ noto ud rny ronssrtr rid r*.tcnrioos tharcof rod rny lgrccrnorB containod thcrcin, ilrludtng ery grovirton
 iUi nc mvnrcnt of u hsrrincr or othcr ehergc, (b) rt rll timcs whcn thc notc ls hcld by rn tnnrrd holdcr, to scurc Acr.
 formandr'of Borronrrr'r ttrclrncnt hcrciu to hdcmnUy rnd nve hrrmlen thc Govuomant agrinrt lors undtr lts lotlrrrsoc
 contrct  ti rcton of rnv-drfrulr by Bonoocr, ud (C) h rny arcnt md rt rJl tlmer to *aria thc gtompl grymcnt of dl
 rdvrnccr ird cxoeadtturir mede by thc Govomment, wlth intcrctl, er hcreinaftcr describcd rnd thc pcrformrnca o[ crcryr
 coycornt end rdcesnrnt of BonorLr containcd herein or in eny elppicmintgry agricmcnt, Borowcr doco hrnty sU, con-
 vcy, rnd rs*gnl wtilr gen*el wunntyr unta tfie Gcvcromrnt drc'follouring fuoitrty rituatcd in &e Stetc of KantrrcIy,
                ot        Hi ckman
  County(ictJ

              SEE ATTACHED SfiEET FOR DESCRIPTIOil AIID SOURCE OF TITLE


                                                                                                      FmEIA 427.1 KY (Rev. 10-89)




                                                                                                      WW,
Case 5:19-cv-00162-TBR Document 1-4 Filed 10/28/19 Page 2 of 5 PageID #: 14




  bcing thc ramc  (or;rrrt of Orc samc) lrnd cinhyedo
  togalhq wifi alt rithts (including thc riglrtr to mining producrs, gravel, oil, ps, coal or other rninemtr), intarestr, aeserncnts,'
  hcicditrnentr rnd rppurtanrncethacunto belonging, lh. rm$, lsoles, rnd profirs rhctrof rnd rovcoucsrndtrcomcthcre.
  from, rJl improuanenu ud pcnonal propcrty noc, or later atuched thcrcio or ruatonably nocr$rqt to tlrc ure thcrcof,
  includiog, but not llmttcd to, tuger, rcfrigaratorr. dothcs r*,adrcrr, clothcr drycn, or carpcting purihrscd or Iinanccd in
  sholc ol in pan wlth loan fundr, dl rntfi, *'tt?, d3htr, rnd watsr srock perhtning thcrero, and rll prymcntr et 8ny thte
  owing !o Borrowcr by vUtqg of rny eale. Icate. innsfert conveyanre, or condcmntfon of rny pilt thcriof or intcr.$t $e!e-
  is'6ll of whlch rrc hcrein cdled *the proFrty";
         TO HA\fE AI(D TO HOLD rhc property unto t}re Govqrnment end irs rrsignr forcver in fec simplc.
         BORROU|ER for Bono*cr'r sclf, Borrowa's hcir, cxecutorr, rdmlnirtmtor3, slccc*gr rnd asigrc SARRANTB THE
  TIILE to thc proprBy to lhc GorornmEnt egeintt all hwful c'trimg rnd rlcmrndt wharorrcr cxccpl Nn, Ii:nr. cosrnbrncm,
  ?rsimenc, rrscrvaiioqr. or convlyrncrs sgeclficd hg+lnrbove. lnd CO\rEN.rrI,lTS AND AGREES is followr
          (l   )   To pay prourprly u/hen due any indcbrcdnesi to thc Goucrnmcnt heraby sccurcd snd to lndcmnify end avc harra-
  lcr l.ho Govarnrncni rgr.furt any loss under i,ls i*srrancc of paymcnt of lhc notc by reason of rny defrult by Borrowcr. Ar
  rll rin ss when the noie is held by an insurcd holdcr, Borrower stall continug to mikc paymcnts 6n thc nota to the Gorsrt-
  ment,   Es   colleclion r8ent for the holder.
         (?) To pay to thc Govcrnmcnt srch fces rnd other chargGs ils may now or hcrcaflcr ba r:quircd by rcguhtionr of
   thc Frrnrcrs Homc Admiilstration.
         (3) l[ requircd by thc Gorcrnmcnt, to make addhional monrhly paym"nrs ol lll2 of rhe estimatcd ennual lrxcr,
   .ssas$nenrs, hsurance prcmiurn3 rrd othcr charges upon the rnongagcd preirirer,
         (4) Wherher or not lhc notc ls fnlured by lhe Govcmment. tha Gor,cnuncnt rEay st rny tim. gry tny otbcr unouat3
   raquired harcln to bc poid by Borrover p{ nqt prlil by E,orrowd wbeo due. as wclt ar any corrs eo-d ixga,rasfor thc prc-
  scmtion, protccliofl, or ecforcemcst of lhh licn, st rdrrrtctr [or thc gccoun( of Borrowcr. All sch rdvalu* r]rrll bcrr
  lrrtrrtst rr tlrc r8t! bomc by lbc rot. which her thc highast ialercst rale.
          (5) Nl rdvanccr by rhc Govcrnment rs dotcrftcd in this in*nrmcnt, with intorcrt, drrll be irmcdirtcly duc rnd pry.
  ablc by Bonower to ths Gorr?rnmcnt without dcnrand rt thc placc dosignatcd in the trtcrr note rnd drdl bG rcculcd hcriby.
  No srch ldnance by thc Govcrnmcnt {rrll rtllcvr Borrower fron brcxh of Eonowcrt covcornt to ply. Aay prymmr mado
  by Bonow* mly bc rppltcd sn tht tolc or rny indcbrodn* ,o tht Govcrrrmcnl recor.d hcrcby. irr rny ordcr thc Gouorn.
  mcnt dctcrminas-
          (5) To ut€ thc lorn cvidenccd by thc note rolely for purporcs ruthorircd by the Governmcnt.
          (7) To pay uhcn due di taxcr, licnr. judgJncnts. cncumbrancci, and rssesrnents lawfully rttaching to or rsscsscd
  rgrinst tbc prgpcrtyr iocludhg dl chargar and asses$nenlr in coanedion wilh vrtcr, water rights and rrrur itock paflrinlng
  to or rcerorirbly necosrery to thc utc of thc rcal pr.ope rty dcscribtd rbove. rnd prornprly deliver to thc Govcrnmedt withoui
  6*nand receipt: rvidcncing ruch paymcnts.
          (8) f9 kceg thc property insurtd os rcguircd by and undcr in3urancc policict approvcd by thc Gcrvcrnmcnt ind, rt irr
  requ?rl, to dctivcr srclr policies to thc Government.
          (9) To msinttin itnProvcments ln good rcpak aod makc rcprir rcquircd by thc Govcrnmcnt; opcrlrc thc Droscrty in
  a good rnd hurbandmanlike mrnncr; conply witlr ruch farm condcrurti,ori pn€ticcr and frnn rnd horirs mrrrmimit plrns
  rs the Govcmmcnl from timc to time mty prcrffibo, aod not lo abandoo rhir propcrty. or c€u$ or wrmit wrrrc] lesnihr or
   imp.rirnrcnt of rhc rcuriry mvryd hcroly, or witirout ftc *rittcn conrcnt'ot hc 'Gqcrnmrnt. Iut, icmorc,'o;              lcr;;r,
   tirnbcr, yrvel, oil. gar, coel, or olhcr mincrels erccpt .s $!y bc nccesrry for ordinrry domertic putpo3r.
          (10) To comply with all laws, ordinanccr. and rcgulatioor rffccririg rhc prop?rry.
Case 5:19-cv-00162-TBR Document 1-4 Filed 10/28/19 Page 3 of 5 PageID #: 15




         fI   I) To oay or t?imbur* thc Gmernment for cxpcn$! rersonebly.necirssry      or mcldan4 to-thq p-totcction   of   tfte

  H*i,H,Rffil*,.Hffilit*'Tdi* fSSIffiTf,SIffr$ffiBttiliH,T,tr'-f,it[i"S'S111"[rTf;&'#'"?titi3
                                        ohrr int-umcntr,          fca. trultcer' fcer. corrt corr, rod cxpctrat
                                                                       aitorn*yr'
                                                                                                                             *[
  ilirrdi;-;f ec'pi&,iiiv.-ibi,r of rccordlng,   this Bnd
  of   afudng.'rclllr6,   rnd conrtylng the property-
         lL2t    Excsot sr orhcrwirc rrqrided !y drc Fermcrr Hcmc Adminirtsrdon teguhtig,aq acitigr thc Prcpqt), o.or-sny
  r:t*.*x'"S,:,m:r,##'#-Ttffi                        tffi
                                                 ,'itu.'H"#dl'.Tilffi.["lfritrgsi"ffieEHul:
                    ttii-iriwcr to grant cgrrgnu, prrtid- ntqsct, arbo-tdinedonr, and ratirfrction. ald no Eurttd
  iiltutiirli-$ui-iioi-tlmiiei-ro
                                  in:crcrr in or to ttc lilo ot uly Dcnctlts ncrlol.
  hotder sfidl haw tny rght, titb   or
        fift *t all rccromblc dnos thc Govcrnmsnr      qnd ttragentrmay |tlryeqt llrc proprty-m rrcertein *hcthrr lfic cot'
  enrndint rgrccmentr contrincd hctoin or in any $PPlcmcnt!ry rErccln€nt irc bciDt Pctt-omcil.

  nr:nf"{}trffi :l,,,ry,r?,sH.H_t"4&ffi $ffiHffi6iiiicuii?6frtfiiriiiii"Ifi,.it;;;ffi[
                                                 htHffi frH}ffi##ffi$t
  IS    ffim;ffiXt5$,-ffrffiy.##,fffi:#t;tii&-,'fii-iitsil




  ffiii*ffi"ttffi:mtmwr
     irfi thfrult      hereirndcr rtult coisriour defartr undcr ray olhw rcrl ortata, m qodcr ury pqqt4 p-roPcrlf, or othct




  u#ffi
  rccuriN-ifurruaicrif hcld or insred by trc Govcmmcnt rnd              o usrmcd by Eonowcr, ilxl llcrilll utxlcr$Iy srcn
  &lii]'ciiiif ii*iirmaet Gdl conrtitirtc defarlt hcmrnder. "rccutcd



  ilL#'dili}flitr'ffi
             riibv
                      *Iiii#i'#lffi Hr.tffi Jr"m,ffi                     ffi                 ftffiffi,idpfi
                                                                  k$#fihcrain o. uv p,'rrir iiituEifr'ffi- '
                           gltrgd'il'il.T,i ffi*ffii'S:,S,ffitlr*vrrrcrr
  '- - tSi fti ordceOr
  orovided
       -f  heain
                    "-.1fi8
                       of fop:clocrle ulc dralt bs .pp-liod h $c. followinso-rdgr to &r pgymr-ot of: (r) c'orrr rad crpaqgr
  tr,Siltrrsqr,.r,slsH[!grr;'$"1xfd':if  ,;f tr-,ft ffi{&lffi fhftffi 'li8ll$#LT.'T'i,'(fr
                                                        #.t'#ias*i*ffi itsSmtt"n#$,r_#nt'*l
                                                                                                             r"ffi
                                                                                                                    'ffi lt
   ffidffi i$fl'HH*:ixrsrei;ffi
   ffi:i'#iffi              ffiiU,ffi *n#,tr;fi
                                                            ilH,H'Jilm'oi'Sffi*'ffi       ffi't'Jli$IJ"tff"ffi                  ;:
      (tgt       Borror"r sr.?at $at rho Govcrnmcnt gill'not bc b,grnd by rny g.lt8tlt or funlre Strrc lenn, (il proytd-tlg for
   mluadonl cDorrksl. hdnesicrd or cxcmplion of thc propcrty) (U) Prolibil$t mttotlo4rcc oa rn lEuon t9{ I octElctrcy
    iudrmctt oilUnitirir tb snounr thcrcof_or {te limc wtihh enich +cn ptioo-mrf bc-brotlllht tc) PrcscnPun rny oq$
   itrf,rtc of limimtlonr. (o dlo(rdnr my rIlht ot radqrrpgoo or p-osIoo touowiDE lEv l(lttclolrre-lrlEr or (c, rmIIuS (ne-
    condttions c,hich fir Grisernmmt m8y by rG&rlllion tmp0te, l0eu0in8 tlc n!crs3l- rat6 rt l0ay-6nr8!, al t conuEotr, st
    illiiijtia"tiiif.l-of-rii diiprtry   r.i r iaw$rm_ncr. 0grr6ryr cxprErdy rvnlvct thc brna$ of aoylnictt tmc lew. Eor-
    6iili hiih[y ielthquldrc$ miv6q riill convcyr dl right$ lnctort! or congrnrmltr, of &lcctrl, do*ct. rnd curtcty.
   ,,""ns)*[,ffi i'l;'#,*'JmlTJ**tYl.tri$$fl1["qif #r.!ffiJ&ft                              n'#imffiawffi;,i
   tr;B*,lfriJ#l5il"Hto*rffi  *t,trtffi tHHlffiStt3H,(*J#,ffi ,g',nflffi Hhf;df, Htri
                       dwlling to stryo1! D?cilrtp o[ ncer solor. rcutlolr tltx^(r lruofi$ olf81& .lla (0, uonoqc]
   nrekc uncyaihblc or deny ihs
   rcaoSrrhcn |s illegol rod liqlby dlschim+ ond will not cgqlply ri& ot tttcmpt to cnlorcc rny r(tnctiYt corulmt3 m uc
   dwcllim rdathr to rirt. colorr tclglonr rglr ot nanonrt on6m-
         fitf SonoorEr furrher il,rc.s thet thc lor*) rccurcrl by $tr lnctrumcnt qlll I in dcfault drould.rny l-oen preccdr
   F"xfr{h'#iffift
   '                 H,#S,'"r:lH,T':?ffiiH:it?Etsf '#fl leffi,tsf#E,E'ihiln:rrcrrimorwetrrn*to
                  fiit
              inrtrumont $all br rubiact to rhc prercnt retulrdruu of tlrc Frrmcc Homc Adrualrrrsdoo, utd to llg fuGr.
           f22l
   rcgulriiorir not locandttonl with the crfr_au provhf,oar lurcof.
          f23r Norhrs eiccn hcrq.rndcr lhall bc rcnr by ccnlfkd ma0. untcrs othcrrriss rcgrircd by lew..ddrc!*d. unlcs end
   unril rimi orior rAilrcsl ir dcdmstrd Ur s notice sb giwr. in drc cr$ o[ thc Govcrnm*at to Firmm Hotne Adminlcu?tiDn
   .r :li-SiU"iAranuc. taiinito-n, Kannrcky ,+05tH. ftd iti rlp crsr of Eonorsr rr Oc rddrrrc Som h thc trnncr Hooro
   i-dilE 1ft{tfi FiniG.-Oh'ti rccordr (whlih aormilly will bc rlre runc er rha port ofllcc addrcs slrosn rbove).
          a24t If rny ororlsion of thir inrtrumcnt or rpolhadon thsrcof to rny D.nroo ot cirumrtrecr k hcld invalld, srch
   invrufiv'will nrjt 'afccr orher provlriont q rppliclilonc of the lnrtrumrniuihich sn be givcn
                                                                                              - ctTccr wittrant thc lovelfit
   i;orytfffi or rppllratioi. rnd to thst cnd dic proliions horcof rrc dtchmd to bt rcrtt&h.
Case 5:19-cv-00162-TBR Document 1-4 Filed 10/28/19 Page 4 of 5 PageID #: 16




                                                                                                                               ,re3-1.
 Given undcr thc   hur{r) rad *a(r) of Eonowcr thir
                                                                                                                                (sEAL)

                                                                                                                                    (sEAr)


 STATE OF KEtr.fTTrcKY
                         Hrcto4Al{
 COUNTYOF
                                                                                                          .a   Notary Publlc   h    urd for
        Beforc mc,
                             Hlcktnan                                                          Shi,rley A. Ruddle
                                                                 pclrootlly rPpcared
 thc CountY of
                                                                                                                                    hb*lfc,

 wto eckrcslcdgcd rtr.t thcy cmarred the focgping inrtnrmonl on ttro            , .,il {tt-               ''       '

 dev   or - l!Lr{             .              .        , 19 31, rsthcir fr,. rst urrt decd'
                     t                                                                                                              re?L.
           - --- mi .hand. urd
        fiTNESS                -c;-r --r
                            -r o{Iicirl sed r,.r.
                                            rhis           A1        ,-                drr{t                                    ,


 (SEAL)                           .aa ,t -
  Mycommtrdoncxplror:
                                  Cf?-l[r +I
                                                    PREPARER,S STATEi,IENT
                                                              thc Gencrrl counscl of ths uaitcd slttct [>PsdmGnt of
       Thc fo,n of thb lnrtrumcnt rrs ilrafted uv tu om." of
                                                        in thc  form wrr inserted by or undct thc ducction of
  rlerhrdtue. urd rhc mrterid io tha blank       sprccr


                                                                                                     Clinton,          KentuckY 42P31




                                                   RE@RDERS CEHTIFIMTE
  STATEOF KET{TUCKY

  COI'NTYOF
                      HICKiIAII
                                                   J".
         ,ar-        Soplriq      BarclaYr-                         ,Clerk of the County court for the County
                                                                                                              aforeraid, do              c*tify

   th.t &c foit3olrg mortgage wrr on       the       e4*                  w   oe   .      fllal            , to   a.    bdscd       fo   rccord


                                                                             and rhir ocrtlficato, hrvc bcco duly recorde d in my        ofllcc'
   d3jlE]o,cb.r 3           u..   *t rrau*n tho rrnre, nrirh tho foregoing
          Gircaundcrmyhmd this                              *dtv     or


   lfit 8L- &+
   'Ll                                  -A!l*
                   P_3a3



                                                                     Fotitioa -t

        F'      rn.HA4l7-l KY
Case 5:19-cv-00162-TBR Document 1-4 Filed 10/28/19 Page 5 of 5 PageID #: 17




                                                 of u.s.         HtgJrwav fl51 0n   the Hrckman-Furton
  Beinq      a lot located on th€ northeast side
                                                                                                         {
                                                                                                   IFI
  ffi
  acres. more
              Jffi ,:ryl,l**t
        lffi l*' i{i                 f        lr:"tffi
               o. t.irl'uni"iiiti'piittiiiiirii
                                                      ruill*
                                                oescitbed        ik[i]:]li$ff
                                                          as folloxs:
                                                                  0'i''Hishrav #51'poinr
                                                                                       and
  BEGpn{t}rG .. . ,.Jii ilirli-ln
                                  it" noli[Lii#l;hi;i-*av';i qi       r'isrriav,- sai6
  30 feet northeasr,ii if,l^I.nI"i  or iii';;phaii-ilryq1i'oF'                      H't'
                                                                 of a t6t orned bvpost;
  is rhe southresr.Iini',. oi-i[is.iot-ino-iioutt*ast.co"ni"
                                 "m
  sne*on, ror rereillffi, Inij'eoini ii"i,;
                                              ;;il;iuitnest ot a fence,corner
                                                    oi-*iv-oi  Highrai.#?1, s. 6t" 30' E'
  rhence souffi-eastwii:i-irir,-in[-*rtniuii'riinl
              to , ri&i iiiiie, tn".,roriiliisi'iiini" of'tfiis
                                                                t6t airo the southrest
  e83.0 feet-.'i4
  *il;. .;f       {fii,:i,[iir;iiriffi:,u+;:,:roc'!i.F,:&?.1$l,T$!-
  east of the concn                             ias'i-iill to a' steel stake in
   the northr{est rinE'ir'ini"[iitir,-roi]'i'2;'-'5;;'e'
                                                                                                             a

                                                       bi n.rr- shelron, the northeas? cor-
   fence rine, rne ,Iuii-ili ilpi-o1 g"i.i.i'orieo     vluliii-to[; irrence nort'huestrard
   ner of rhis lor .ii'ifiE-*rinwest .oilii"o]'[ni                         60o 47' Y" 276's
   nrth shelron,s *IIt"llutfiriit-iin""liii'g-ori[ir[i-ii;e-r;nce',-H.
                                                   oi-a iorne"  posi-,in the southrest line
   feet to a steel ,ii[*'ii'i[i-goqrt!*ii-siai                            tot and ttre north-
   of the Sherton triit, iaid point-tiirre-norfiruqgt-corii"-oi-mis           southrest Hlrh
   east carner or tn!-i!"i-6erbre nentio'nfo"*.ir-iierron?I'ror:"t,rence, u" r48'e reet
                                   ii* ;;
   ;ilitoni';-iol 1o,lir,.;;; ard conta*,t1ffi'l{i'ffi,1fl'fui:;:T"::'
    id-ir'E'p6i ni-oi-ueginntng
                                                 line or telephone easement alonE the htgh-
    Thls iot is subJect to any existing water
    uay right-of-way.
                                          3/4 of a.lot deeded bv PhiIIip Brown    to l'l't{'
    This lot is generall the southea.stut-'titi"cio-in  oeio Eooi': 70' Page 548'
     shelton Novernber iiinl"igiil-una
        SurveyedSePter&er16,1980'byJamesA.lleaks,CivilEngineer}h.1418.
                                                                         A'      Rudrtle by rlead dated
        tExffi ffi     slfE lfilD6 Cilvgt.p lE-Llad* Collter to -ShirIeY    iq      ,   Pase   sri*. '"-
                                          "* il$;*.Ji*:iri;;i'.




                                   DESCRTPTION A!{D SOTIRCE OT   TIII.E
Case 5:19-cv-00162-TBR Document 1-5 Filed 10/28/19 Page 1 of 4 PageID #: 18
Case 5:19-cv-00162-TBR Document 1-5 Filed 10/28/19 Page 2 of 4 PageID #: 19




          [l8A lastrgctloo    l9rl-I
          Exhtbtc    A
          Pegc   2

          $ | (r-r) ltldlre_crud th.t ro loag e* t (re) coErtlue to om the properry
          ard occupy the drellllf r! ly (orrr) r*aldence, I (rt) r.y rapey rhe prlnctfal
          rad lnrers.r o{ed oa thr lora rrd defer r"p"yiog itl-suuira};;;;i
          rlrlc to th prog.rty ts soov€ycd or rht aieirrlg i; ;" ronger occuprcdGiir
         te (ur). rf rnch,r.rclrr.cu tc nader-the-enouas it *lrray to h repald by
         rtlr bc dcre.r'cd S"l:t" prlucrpir rnd r,arcreri iil*"" la pard. The
         Eort8t8. recurtn3 the  EbHA Bll loen(c)- rtll nor be rrieaaca of
                                                                          rccord untll
         thc toral amrraE ovcd lhc Govertcnt hae beeo
                                                         ""p"iJ.-
         5 I (n) rgtee thrt parrgraph 6 of thrs agraclc'tlle oulr and
         vold ehould rhe grcp3rcy daecrlbed ln the oirgaBe(e) bc uolunrarlly.
         corweyed to rh€ Govcrocnt or Lr,q,tdared by r"iclio""r..

         6    rihen   the dcbr ra rrtlcflcd by other thla vorr.o,trry            of thc
         propsrty    to thc C,overueog or by foreclceurc, I (rti-igr."couveyance
                                                                         thgt eale
         procecds    rltt br dr.vtded bctren the Govereot irt'*'(oe) la chc
         follorrlug ordcr:
              (a) unpeld brlauce of roene eecured by e prror Eorttoge ae nelr      as
              real GsteEe taf,:r aad aellsrrars levrca
              arc drre ulll b* prtd.                   "iri*.-it.-riori.i-"Lr.t
              (b) llnperd prtrclget snd rntcre'r oBEd hltA RIt roaus for thc
              preg.rty aod rdvencer ra& by foEA nhlchon  Fra oor euLstdy iaa aie
              rtlll drn ead payeblc nlll tc pold to thc,Cor".o.enc
             (c) r (rrc) nf,tl rcc:rvr frou rhe eera procccdo actsar arpatrsce
             tacurtd by n (url aeccrs.rjr ro rerr tira prop""ij-
             raler cm'ra'0ne. or ldvcrrlrt'g co6t,, *prrlrd iere,rh:rc     rcy tnclude
                                                                       rcgrl rqd
             ralrud crtr- rs.h- ra dced preprrrrtoi iin-ii."agJr ter.r. Ergeneas
             llc.'rrd ty m (uc) ru ,'rcprrtng thl prop*rr-Ei-".r" .rc rct allor*c
             uEleeg auEhorlaed by Ch. Coverue.nt-prloi tO
                                                            l,tcurrtng fucb experl':r.
             such trpcnecr rllr bc ruthortsed ol.ri-rb";;ru;cad.ncs
             *r. ECcer*rv to rcll rru_ l*opcrcy, or .,rll utJi rsrulr t"ruch    cr!f,asss
                                                                             . ,*iiio
             gflitcr ttaa thc ergrsri lcfoi i,ucrrrrcd,.
              (d) r (re) vlrl rccclvc the qounr of prtncrpar pald off
             Iocu c.Icqlcad   et thc prmtrrory rote lEtcEcit ,.r",        on rhe
             (.1 Aay ploctper rcductlon 8ttrtbutrd Eo
             calcukttoae rlll h grld to the 0oyrr.cnt cobsldtced rnceregt
             (f, r'(r,") vill rrcrha oy ortgluer .,rulry 61ch rr
             tr*cco rhr rrrtar v:la oi rbe-Lcurrrr,                thc dltfcreace
             hfa erp*t*r .r rh. rrr. tha firet         .r &ra$,l$rd    by tha
                                                  loii *tle;;
             *brtdy se ui&r rad tbc irornr-of rr.-ala-iritir       r.c.,prnrG of
                                                                  ."c noy
             :'T,f : 3l:.ff:l'.il** ir i;ii:::;:;l*"
 Case 5:19-cv-00162-TBR Document 1-5 Filed 10/28/19 Page 3 of 4 PageID #: 20




      PrfA   Lcr     rrucElog' l95f        -I
      Ethlur         a
      ?rge   3


             pcrceat 1e dcterulned by dtvtdlng oy (our) orlgt!.I equlty by
             the rerlcE valr: of Ehe rceurlcy thcn rh. loan ner closed,) Ttrc
             dollrr rloun,Er 3nd pcrcent utll be eotercd tt th€ ttEa Ehla 1lrerrcnE
             lc rlgned by Ee (uc) aud rlll ba gert of thl.a egreeenr.
             (S)                                                        to (e) *r1., (f)
                         Tbe rccsiotng brlaoce, afBpr tha prynnts dc.crtbed
             abonc harn bcan  peid lF cellcd veh* aDprectaBlon. fhr tlorrat. of
             vrluc rppraclatlo.r to be Fld t@rr                    EeD.yEat or
             tbp eubsldy grirnted, ls the leseer of (f) Ehc frfll tEouot of the aubrtdy or
             (2) rn arount detcrulncf )y uulrlplylng tltc veluc apprcclatlon by ttre
             spproptlete factor ln thc follorilng ttblc.
                                    Averege iBEcrcot ratc peld by   n (ur)
Xo. of lionthe                      lrl         2.1     3.1         6.1      5.1   6.1    7.1
thc loen srr ll or                   to          Eo      EO          to       to
Outrtradlrs      t   ,rjr   *        7:Z        _12      Ll     , 51         6Z    7tr___-EIG.E.t
                                -
60 to ll9            .r5            .66         .50     .49         .42      .31   .21    ,ll
 t2O .o t79          .73            .63         .55     .48         .40      .30   .20    .lo
 180 to 239          .65            .55         .49     .42         ,36      .26   .18    .09
  tO ts 299          .59            .5f         .46     .38         .33      .24   .17    .09
JOO to 359           .53            .45         ,40     .36         .29      .zt   .14    .09
360 to 396           ,47            .4O         .36     .3I         .26      .t9   .13    .09
             (h) 1 (re) wlll rccette thG arurrrBt of vafun appreclarloo less G,h€
             srourt psld th. Goverruent es dgtealacd 1n (g) ebove. I (rc) slll
             elao racclyc aE ddl.tlooal ilount l.n groportloo co uy orlgtnal alulty
             by reduclng the aoounE of value eppreeletlon dtr to thc Goverruent by
             tlre gereeat. of uy (orr) orlgloel aqutty ae shovn fn (f) abo're.
             (t) tf I (rre) rE thg scclplaut of E0AP, ehc alounc of vrluc apprectaGlon
             to bc recapturcd slll bc celcuhtcd ae Lf I (*) hed palil I perecnc
             l!,tcr.rt on the loen, rnlaac ghe Beerage lntcrecE rrte psid by oc (ue)
             Ert trcaEer thaa t perccnt, In cuch qsrce lc utll bc derctctncd beeed
             oa tb everaBG fntarest rate gsftl by ee (us).
             (j) If chlo egrcecnr. lc for a aubacqrrnr loan(c) ogl)r, thc aEor.ErE
             of repryu*Bc dcr€nolned ln (g) ebora rl,tl bc rduced by rbc foltorrtng
             gercent:, ,, 1{} .. Thla gerceat 1111 bc dctcmh€d by dlvtdlog Ebe
             Nmuat or the loen(a) tubJect to recrptur: by rh! tor&l outBt.rrdts
             xf, dcbt. rtrlr prccntag,c r1ll be entered et the rlue t (rrc) sltp rhrc
             38EeC-!nE.
          (k) rf ttr.ls agreGrcnt ta for Eore EhEn oae loaa thrt {s rubjcct to
          recrptura, tt- eubrldy reilayneat cooputrttoue slll bs brced olt the total
          rubrldy grrratd oo rlt lolna.
      (9-21-79) spEcr L pit
Case 5:19-cv-00162-TBR Document 1-5 Filed 10/28/19 Page 4 of 4 PageID #: 21




      Inrtnrcrlon l9Jl-I
 ErrffA
 lxhlblg A
 ?al3 0




 m**tumm*ffi
  8       I (sa) trrrn sced end
                                'tr!G
                                      to she ptoYlrlor of thtr
                                                               lElli:loto

                                Borrrsr
                                 frlorrocer



                                      (FdlA 0fft'c1r1)
                                       (?1c1.)




                                                 o(}o
Case 5:19-cv-00162-TBR Document 1-6 Filed 10/28/19 Page 1 of 1 PageID #: 22
     llur lll{,rir!, ,. _ :'_..,. . __t5,1't.{ ! ,ltirg oltrdr lsr     purrwnl lo l*B   l.hriNonr   Lurmsruul (orlu. lJ. Motu.lt, dote {ll ony}:8rl2(X)3   85
    rl o.oruGjlG'r ilJ",i ililir I"JiIJIiiGi-" l-. s*A
                         --:
                                                                       ler) ord   oddre:t(erl               I   For Filing Ollicer (Ooto, TimG. ilumbs.,
                                                                                                                od Flllng Olllcc)
     Rudd1e, Shj.rley                                   Hickman-Fulton cos,             RECE
     Route 1r Box 154                                   P.O. Box I9O                                                    $f0.50 recording fee
     Fulton, KY 4204I                                   Hiclrnan, KY 42050

    a, Thl.   I         rlolsmenl cfl€r                ,t lor llmtl ol propsly: I lA'I-UKl, I ]LINU
5*or.t                 \r.b   PL(q.   *enr            / to Stor.,t tAriTffi;ijl--
     fte      above described goods are              affixed or to be affixed to:
     Shirley           Ruddle                   Deed Book     No.    89                                         5.
                                                                                                                Addtet(t)
                                                                                                                                Seorad Porty otrd
     Route        I,    Box 154                 Page No.
     Fulton, KY               42o4L




    Chrch ts il covetod: Xl Procrcdr ol Collotercl ore drc ovcrcd. E Productr ol Collotqql sc olrc ovcrcd, No. ol oddltimol Shectt prettna.d:




                                                                                     Hickman-Fulton Cos.                 RECC




       (l) Flline Olliccr Copy - Alphobstlcol         STANDANO TORfiT. FORIII UCGT.

                                                           SIAIE OF KENIUCIff, COUNTY OF HlCXlvlAlrl,                  !*ir
                                                             l, Sophla Barchy, County Gleft ol tha County
                                                             and Slcle alorssald. do coillrvlhat lhe loEoolno
                                                             wasonthe     /f,!!-trrya llUoust 1sfu;
                                                             at /2 i ll     p. $t, lodg€d h myfttttce lor rr:crd
                                                             ani llral lt afo lhl8 cedflhate wor€ rocorded in
                                                                 so&, olltc€.
                                                             [ry S0ro  otllcs.                hlh
                                                                                                /d           11
                                                                                                    dayot /7U.
                                                             l9 Sle;slnrta,td,hb                                        ?
I
al                                                           ioo l-
                                                             p^sr@-    Sophh Barda% County Clerk

t                                                                   By
                                                                       /t  p-
                                                                                              DC




                                                                                                                                                      il




    l-_l
    l,




                                                                                                                                    rxYt4lntr
          Case 5:19-cv-00162-TBR Document 1-7 Filed 10/28/19 Page 1 of 2 PageID #: 23




                         ,itLco .r .!ii   I   llilir,              :r';, t   trtrlt s ,],r   JB   i'tlt rs     r   r: ,rui i'Jlr s. $rcr.ml r   1,,u ,,,, *
                       AOC-'85                          Do! CcdE. Jlrs
                                                                                                                                           cer,tre 15-H-00002-001
                       tuv.3SI
                       FuSo 1 ol I

                       Ccrnmolreollh
                       Cct
                                                c
                             d OtJUSUca E$qE(.1*"
                                                    Xaouc+Y
                                                                                                         ffi
                                                                                                       Orslan rn
                                                                                                                                           coilti---*3!l[r!
                                                                                                                                           cdtrB-!i*:L-
                                                                                                                                           llll.aan                     Frobart
                       xRs 38' tEo: rlLq.i{s

                                                        IUDDLE.         EE-X
                                                        PE:   TI}IEi,
                       vS,


                        SHIRLEY                                                RUDPLE
                                                        EEEP'DTIDEHT


                              Ctlt    of Ekth                      Scdrl       S   rcurilr llumhtrt
                                                                             tnolrlqd.Jfrl
                                                                                    '          rtrlif,l*r*lr
                              YtD Rflqlf}rrt$|. nnvi.r0ltiEn dulyGrantncd. tupnrailcd try co,rnsuland@getE                                      rlEml        Flescfi      rn   loultDatnG     I
                          -..
                        ,Jry, nfii$ lchrrlgrra rsrdol-if,
               t              f       ua U rEblod ii rlllo0[I:{ {tr,}rr'il0€r}cu!l *tn cr[rrmol r€artjnas.
                              E       Pi(Bl'y irrr$ad rr railtih0 l*rtr.r fflpu:an.rl *ar* [prr** d orllrtes.
                              E       \r\.trcty lltahlud n rnrnxrhg l"lrlherf]pnronal rftia fifwancral rrcc'.:rceofiboth p+,stirl                                                 3-{r,r+   s^,
                                      lhmE u ,Hcu-aEt
                              l- lg   l'EBCOV OnOmED lhrl                          fi!   Fcsgonfrnt

                              E       Ir mtEEDbli{ a! tllinsdln KRE 31,
                              I       r:peteycjaablscinnon]rifigtattrtr@ocrronalsilrirrmfnrndrlrarouEesi5dutrudrnhtis3eT3'd!
                                      [fllrrtrc A.rldbr@tlmilcd rouro'ua:or trrll b. 5pPBi.ls.
                              I       t wnory d's]blc< h p-$agltnfr*rf]x.:cnar.ltfrr$nracatr:c(lurc::                                            ae   ldlr€dh           Kft$ !87
                                      $orr:m.rl thlrr EnJ frr!*Jd lwt,rtl* srC!na! InNRsCh.Corgg7                                                E;rd   rfauadhrrfhenustyshr
                                      .,hag be      ,pro nl.r.
                              THeCOUET FIJ3TBEROFEEFI!.p{rr-rrth KFtI+I:EG$XE}sn3 tg7.$C0('q, rqEt4in!thon0trbvc:r                                                               (cllEt Enrl:

                              [l      ne       ,l1n: lo vote E TALL be Ieralnrd.
                              I       nre tgr:tovDle S-IALLNOf rarulair€d FlltdtEail
                                                                                                                                   G:r!$ lf lhlr
                                   bir it cr.!hcd, nrl crr'jlild 4ofy tr Strte Eorrd cf Ehsl$nE, l,lu }r.hrrt Si!.l, F'ankt't. Klnuery t9lo tJ
                                                                                                                       ggnrd Ey:
                              rlere baia nq iuE; ca.ri h, qElrY lntB it r lirpl tn.l Fpporub + Itdst Eoctftrlhrlly       -
                                                  5-13-2015I 1I..'                                                 \
                                                                                                                                 /di{wt*                    ldL'**tr
                                                    f 1,.Eil!;T.=l':-'J,                                               .                         J,rdg,c

                                              Yil{f      Y',,i lri.J         i. :. lt-                                                  lroo    llr   -udgc't nome ln             ts   $ooe

                                                                                                                                                                        W..ITESE-L

                        Gfi-+ft-,rflt-
                        .c.a                                                                                           '
                                                              or
                          .,,.eo'. .-1'r"glJet'e'"                 ffii(rfi}ll-1l             tf?fi'$t?: "alef:ln,r, t        ,r,,'. '!.r.rr'.-,n':it((rt   f   'J.{-




Fr rted on: &1e?0tg lizg prrl

                                                                                                                                                        WWYnlo
             Case 5:19-cv-00162-TBR Document 1-7 Filed 10/28/19 Page 2 of 2 PageID #: 24




                                                                 HICKVAN OC'UMrY
                                                                 MO"r PG23s




                                                           ffi#,Mfffi.,:x
                                                           ,r*, &u)^-f*;4




                                             ffiffiffi.mg*m$




PrinEd on:   glzrZllg   1126   pM
                      Case 5:19-cv-00162-TBR Document 1-8 Filed 10/28/19 Page 1 of 1 PageID #: 25


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            SHIRLEY A. RUDDLE, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             FULTON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $88,389.91                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/28/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00162-TBR Document 1-9 Filed 10/28/19 Page 1 of 4 PageID #: 26




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Shirley A. Ruddle, et al.


        TO:     (Name & Address of Defendant)

                SHIRLEY A. RUDDLE
                SERVE: Rex Ruddle, Guardian
                3900 Gate 3 Road
                Paris, TN 38242-8543

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00162-TBR Document 1-9 Filed 10/28/19 Page 2 of 4 PageID #: 27




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00162-TBR Document 1-9 Filed 10/28/19 Page 3 of 4 PageID #: 28




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Shirley A. Ruddle, et al.


        TO:     (Name & Address of Defendant)

                HICKMAN-FULTON COUNTIES
                RURAL ELECTRIC COOPERATIVE CORPORATION
                SERVE: Registered Agent Debra Weatherford
                1702 Moscow Avenue, POB 190
                Hickman, KY 42050

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00162-TBR Document 1-9 Filed 10/28/19 Page 4 of 4 PageID #: 29




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
